NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUI LIN,                                        No.    15-70705

                Petitioner,                     Agency No. A089-114-553

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Hui Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      The agency’s adverse credibility determination in this case is supported by

substantial evidence, including the inconsistencies between Lin’s testimony and his

declaration concerning the government’s responses to his children’s births, and his

internally inconsistent testimony concerning the factory that he claims was

destroyed. See Jiang v. Holder, 754 F.3d 733, 739 (9th Cir. 2014) (“[T]o overturn

an IJ’s adverse credibility determination, we must find that ‘the evidence not only

supports [a contrary] conclusion, but compels it.’” (second alteration in original)

(quoting Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011))). In the absence of

credible testimony, Lin’s claims for asylum and withholding of removal fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Lin’s claim for

CAT protection because it was based on the same evidence that the agency found

not credible, and Lin does not point to other evidence in the record that compels

the conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to China. See Shrestha, 590

F.3d at 1048-49.


                                          2                                    15-70705
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-70705